department of the treasury internal_revenue_service washington d c number release date cc el gl br3 gl-500574-00 uilc date memorandum for district_counsel ohio district cincinnati from subject lawrence schattner chief branch general litigation bankruptcy court orders requiring turnover of tax refunds this memorandum supplements our earlier memorandum dated date regarding the authority of the bankruptcy court to issue ex_parte orders directing the service to turn over the future tax refunds of chapter debtors to the chapter trustee this memorandum supersedes our earlier memorandum to the extent that they are inconsistent issues whether sovereign immunity is a viable defense to the enforcement of income deduction orders that are entered pursuant to section c of the bankruptcy code against the service with respect to debtors’ future income_tax refunds whether chapter debtors’ future income_tax refunds fall within the meaning of income in section c whether the assignment of claims act applies to bar the enforcement of income deduction orders directing the payment of future income_tax refunds to the chapter trustee conclusions gl-500574-00 facts the internal_revenue_service has been receiving ex_parte orders from the bankruptcy court for the southern district of ohio which require the service to pay directly to the chapter trustee any future income_tax refunds that may be owed to certain debtors it is estimated that between and of these orders have been issued in the vast majority of these cases the service is not a creditor in the bankruptcy case while the special procedures branch of the ohio district_office has been sending tax refunds to the chapter trustees in cases where the service is a creditor following the same practice in cases where the service is not a creditor presents administrative difficulties that call into question the service’s ability to comply with such orders the service’s computer system cannot process income deduction orders automatically in order to process such orders a freeze code must be placed on each account for which an income deduction order has been entered to prevent the automatic issuance of refund checks to the debtor in cases where the service is not a creditor entering the freeze code on the debtor’s account may result in the improper calculation of the statute_of_limitations period for collection under sec_6502 additionally the processing of the income deduction orders must be done manually which makes it time consuming and labor intensive the service does not have the staffing resources to manually process hundreds of income deduction orders issued in cases where the service is not a creditor further such orders place the burden of monitoring chapter cases on the service even when it is not a creditor in order to ensure that the refund is sent to the debtor if the case is dismissed the local bankruptcy rules acknowledge the service’s voluntary practice of sending tax refunds to the chapter trustee in cases where the service is a creditor local rule provides that unless otherwise ordered or provided by the debtor’s confirmed plan a debtor’s tax_refund received by the trustee shall not be turned over to the debtor until the allowed amount of the service’s claim is paid_by the trustee there is nothing in the local rule to suggest that the service is required to pay income_tax refunds directly to the trustee gl-500574-00 law analysis section c of the bankruptcy code u s c provides that after confirmation of a chapter plan the court may order any entity from whom the debtor receives income to pay all or any part of such income to the trustee the definition of the term entity includes a governmental_unit and the definition of the term governmental_unit includes the united_states see u s c sec_101 and sec_101 sovereign immunity as a defense section of the bankruptcy act preceded section c under section the bankruptcy court was empowered to issue such orders as may be requisite to effectuate the provisions of the plan including orders directed to any employer of the debtor rule b facilitated this authorization by providing that the order of confirmation or a separate payment order was to specify the amount and manner in which payments were to be made by the debtor or to be obtained from the employer of the debtor thus instead of having the debtor collect his entire wages and make the payment to the trustee the bankruptcy act provisions authorized the court to direct the debtor’s employer where requisite to deduct from the debtor’s earnings the amount which the debtor is supposed to pay under the plan collier on bankruptcy dollar_figure 14th ed in 377_f2d_104 10th cir cert_denied 389_us_845 the court held that an order entered pursuant to section which required the united_states to pay part of the wages of one of its employees to the trustee was barred by sovereign immunity applying the rule that general language in the bankruptcy act cannot be construed as a waiver of sovereign immunity the court rejected the trustee’s argument that the reference to any employer in section included the united_states id pincite the court also noted that its ruling did not deprive federal employees of the benefits of chapter because federal employees could be ordered to endorse and turn over their pay checks to the trustee id pincite under the bankruptcy reform act of the class of persons eligible to file a petition under chapter was expanded and no longer limited to wage earners see in re buren 725_f2d_1080 6th cir cert_denied 469_us_818 discussion of legislative_history section b the successor statute to section of the bankruptcy act and what is now section c was also enacted as part of the bankruptcy reform act of the legislative_history to section b indicates that congress used the term entity in the statute because it intended income deduction orders to apply to governmental units see sen_rep no pincite reprinted in u s c c a n subsection b authorizes the court to order an entity as defined by sec_101 to pay any income of the debtor to the trustee any gl-500574-00 governmental_unit is an entity subject_to such an order see also 4_br_102 bankr m d tenn the language used in b of the bankruptcy code and the definitions of entity and governmental_unit contained in sec_101 clearly overrule the immunity analysis in krakover 7_br_791 bankr e d tenn noting that the senate committee report flatly states that any governmental_unit is subject_to an order under b court states that o nly by obtuseness can the administration avoid the avoid the conclusion that b was meant to overrule united_states v krakover in holding that there was an explicit waiver of sovereign immunity the courts in howell and hughes also relied upon the language contained in sec_106 prior to its amendment under the bankruptcy reform act of the bra see in re howell b r pincite and in re hughes b r pincite sec_106 previously provided that sovereign immunity was waived in any situation in which the applicable bankruptcy statute contained the trigger words of creditor entity or governmental_unit a was amended to set forth a list of statutory provisions for which sovereign immunity is abrogated as to a governmental_unit section is not included in this list further the provision in sec_106 that waived sovereign immunity when a statute contained certain trigger words such as entity was not retained in the amended version of the statute sec_2 whether the term income includes future income_tax refunds under the bankruptcy code any individual with regular income is eligible for chapter relief u s c sec_109 sec_101 defines individual with regular income as an individual whose income is sufficiently stable and regular to enable such individual to make payments under a chapter plan section b defines the term disposable income as income received by the debtor which is not reasonably necessary to be expended for the maintenance or support of the debtor the term income is not defined in the bankruptcy code in 86_f3d_478 6th cir the sixth circuit held that future income_tax refunds can be considered projected disposable income under gl-500574-00 section b in freeman the debtors received an income_tax refund in an amount greater than expected and tried to amend their chapter plan to exempt a portion of the refund id pincite relying upon the particular facts in the case the court determined that the refund qualified as projected disposable income because the debtor specifically provided that tax refunds should go to the plan and made no argument that the funds were needed for the maintenance and support of the debtor or her dependents id pincite above the predecessor statute to section c applied to employers of the debtor thus the statute applied to wages received by debtors when the bankruptcy reform act expanded the eligibility of debtors to file chapter so that relief was not limited to wage earners it extended eligibility to any individual with regular income under sec_101 an individual with regular income is defined as an individual whose income is sufficiently stable and regular to enable such individual to make payments under a plan under chapter of this title as noted in in re 21_f3d_355 9th cir the ninth circuit held that the requirement that a chapter plan provide for payment of all of the debtor’s projected disposable income to the trustee does not entitle the trustee to require that the debtor agree to pay all actual disposable income to the trustee relying upon anderson the court in 177_br_671 bankr d ariz held that the trustee cannot require a blanket turnover of all tax refunds without a showing that such refunds are in fact projected in a certain amount thus debtors may object to plan provisions which require them to commit all or a portion of their future tax refunds to the plan on the grounds that future tax refunds are not projected disposable income gl-500574-00 while courts have recognized a variety of nontraditional sources of money as income under sec_101 the income must be regular and stable enough to fund a plan see 226_br_601 bankr m d tenn and cases cited therein similarly the income against which courts have upheld income deduction orders under section c is the regular and stable income that is used to fund chapter plan payments see eg 704_f2d_1513 11th cir debtors listed social_security_benefits as regular income in all of their chapter plans in re 138_br_484 w d pa debtors entitled to monthly afdc grants which were used to fund chapter plans 94_br_74 bankr w d pa debtor received monthly income from a teacher’s retirement_system 64_br_195 w d mich debtor received unemployment benefits in lieu of wages 13_br_640 e d wash debtors’ schedules listed as income monthly social_security_benefits in all of these cases the income deduction order was entered against a stream of regular payments that were used to fund the chapter plan payments the applicability of the assignment of claims act in 141_br_270 m d ga the united_states argued that the assignment of claims act the act bars a bankruptcy court from ordering the service to send the debtor’s tax_refund to the trustee the court rejected this argument on the grounds that section c impliedly modified the act to allow the assignment of tax refunds to the trustee via income deduction orders id although the issue was not raised in cochran there is also a question as to whether the assignment of claims act even applies in a bankruptcy proceeding gl-500574-00 in a couple of cases courts have determined that the assignment of claims act does not apply where tax refunds were transferred to the trustee by operation of bankruptcy law or in accordance with a plan of arrangement in 382_us_375 the supreme court held that a loss-carryback refund that was inchoate on the date of the petition was property that passed to the trustee under section 70a of the bankruptcy act in determining whether the refund constitutes property that could be transferred within the meaning of section 70a the court noted that the predecessor statute to the assignment of claims act u s c does not prevent transfers by operation of law accordingly the court reasoned that the assignment of claims act does not interfere with the vesting in the trustee of property coming within section 70a because all transfers of property to the bankruptcy_estate under section 70a are explicitly by operation of law id pincite n similarly in 98_fsupp_51 d minn the court held that a debtor’s assignment of any and all tax refunds which may be due or owing to the debtor from the united_states government was not within the purview of the assignment of claims act and that the assignment was therefore valid and effective to vest in a receiver any right of the debtor to the tax refunds because the tax refunds claimed by the debtor were transferred to the receiver pursuant to plan of arrangement under chapter xi of the bankruptcy act that was approved and confirmed by the bankruptcy court the court determined that the transfer constituted an act of the law and was not within the prohibition of the assignment of claims act id pincite under section a of the bankruptcy code all property that the debtor acquires after the commencement of the case is property of the estate under section property of the estate vests in the debtor upon confirmation except as otherwise provided in the plan or the order confirming the plan gl-500574-00 conclusions case development hazards and other considerations gl-500574-00 gl-500574-00 if you have any questions please call
